 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into as
October 13, 2016 (the “Effective Date”), between Moleculin Biotech, Inc., a
Delaware corporation (the “Company”), and Walter V. Klemp (“Executive”). The
Company and Executive are sometimes hereinafter individually referred to as a
“Party” and collectively as the “Parties.”

 

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer
and Executive desires to accept such employment;

 

WHEREAS, subject to the terms of this Agreement, the Company may choose during
the term of this Agreement to hire a new chief executive officer, and upon such
hire, and if requested by the Company, the Executive agrees to provide
consulting services to the Company on an independent contractor basis, pursuant
to the Consulting Agreement in substantially the form set forth on Exhibit A
(the “Consulting Agreement”);

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

 

1.           Term. This Agreement shall commence on the Effective Date and shall
remain in effect until terminated in accordance with Section 5 or Section 10
(the “Term”) (provided that Section 4 shall continue in effect after Executive’s
termination of employment).

 

2.           Position and Duties.

 

(a)          During the Term, Executive shall serve as the Company’s Chief
Executive Officer. In such position, Executive shall (i) report to the Board of
Directors of the Company (the “Board”), (ii) perform such duties consistent with
Executive’s position as reasonably directed by the Board, and (iii) have the
authority, responsibilities, and duties reasonably accorded to, expected of, and
consistent with Executive’s position.

 

(b)          Executive’s principal place of employment shall be the principal
offices of the Company currently located in Houston, Texas.

 

(c)          During the Term, Executive shall devote Executive’s attention and
efforts to the performance of Executive’s duties hereunder. The foregoing
limitations shall not be construed as prohibiting Executive from making personal
investments in such form or manner that will not require Executive’s services in
the operation or affairs of the companies or businesses in which such
investments are made, violate the terms of this Agreement, or otherwise conflict
or interfere with Executive’s responsibilities to the Company.

 

 

 

 

3.           Compensation and Benefits.

 

(a)          Executive’s annual base salary (“Base Salary”) shall be $25,000 per
month, payable bi-monthly on the Company’s normal payroll dates; provided,
however, that during the period commencing June 1, 2016 and ending June 1, 2017,
$12,500 per month of the Base Salary (the “Deferred Salary”) shall be deemed to
be or actually deferred, as the case may be, and shall be payable in a lump sum
on the earlier of any termination of this Agreement, or June 1, 2019; provided
further, that if this Agreement is terminated pursuant to Section 10 because the
Consultant Agreement takes effect, the Deferred Salary shall be payable pursuant
to the Consulting Agreement on the earlier of (i) the termination of Executive’s
services (voluntarily or involuntarily) pursuant to the Consulting Agreement or
(ii) June 1, 2019. Executive’s Base Salary shall be reviewed annually by the
Board and the Board may, but shall not be required to, increase the Base Salary
during the Term. However, Executive’s Base Salary may not be decreased during
the Term.

 

(b)          The Company shall reimburse Executive for such business expenses as
Executive shall from time to time incur on behalf of the Company in accordance
with the rules, guidelines, policies, and procedures of the Company and the
Internal Revenue Service relating thereto.

 

4.           Confidentiality; Restrictive Covenants.

 

(a)          Confidentiality. Executive acknowledges that in the course of his
employment for the Company, Executive will have access to certain confidential
information relating to the Company’s plans and strategies, including plans and
strategies for research, development, production, collaboration, or expansion,
and other information about the Company’s business, which the Company desires to
protect and preserve in confidence (collectively referred to as “Confidential
Information”). Executive agrees to the following obligations with respect to the
Confidential Information:

 

(i)          Executive shall keep the Confidential Information in confidence,
and shall not disclose or otherwise make available, or facilitate the
availability of the same or any part thereof to any person or entity, except as
necessary in the course and scope of Executive’s duties and responsibilities
pursuant to this Agreement, as otherwise expressly permitted by the Company, or
as required by law or legal process.

 

(ii)         Executive shall not make, disclose, or distribute, directly or
indirectly, documents or copies of documents containing disclosures of the
Confidential Information, except as necessary in the course and scope of
Executive’s duties and responsibilities pursuant to this Agreement, or as
required by law or legal process.

 

2 

 

 

(iii)        Upon termination of this Agreement, or otherwise upon request of
the Company, Executive shall promptly return to the Company all of the
Confidential Information in his possession or control; provided, however, that
Executive shall be permitted to retain a copy of Confidential Information
(subject to continuing confidentiality obligations with respect to such
Confidential Information) as necessary to render services pursuant to the
Consulting Agreement, as subsequently agreed by the Parties, or as otherwise
allowed by law or legal process.

 

The provisions of this Section 4(a) shall survive termination of this Agreement.

 

(b)          Non-Confidential Information. The Company acknowledges and agrees
that Executive’s obligations of confidence do not apply to, and the term
“Confidential Information” shall not include, any such information that (i) was
already known to Executive prior to becoming affiliated with the Company (or
with Moleculin LLC) in any capacity, including as an officer, director,
employee, or consultant to the Company (or with Moleculin LLC), (ii) is publicly
available or which becomes publicly available in the future other than by breach
of this Agreement by Executive, (iii) is disclosed to Executive by third parties
under no obligation of confidence to the Company, or (iv) is developed by
Executive without reliance on the Confidential Information. In addition, Section
4(a) shall not limit Executive’s performance of his services pursuant to (and in
accordance with) the Consulting Agreement, if it takes effect.

 

(c)          Non-Competition. During the Term and for a period of 12 months
thereafter, Executive shall not render any services, directly or indirectly, in
any capacity, to any person or entity, relating to developing or marketing any
competitive products to those under development or being marketed by the
Company, within any state or foreign jurisdiction in which the Company or its
affiliates is then developing, providing or marketing its services or products
(or engaged in active discussions to provide such services or products) except
as expressly permitted by the Company. Notwithstanding the foregoing, the
Company acknowledges and agrees that Executive’s services pursuant to the
Consulting Agreement, or to Soliton, Inc. and any of its affiliates or
collaborators, shall not in any way be limited by, or be construed as a breach
of, this Section 4(c).

 

Executive agrees that in the event a court determines the length of time or the
geographic area or activities prohibited under this Section 4(c) are too
restrictive to be enforceable, the court shall reduce the scope of the
restriction to the extent necessary to make the restriction enforceable. In
furtherance and not in limitation of the foregoing, the Company and Executive
each intend that the covenants contained in this Section 4(c) shall be deemed to
be a series of separate covenants, one for each and every state, territory or
jurisdiction of the United States and any foreign country set forth therein. 
If, in any judicial proceeding, a court shall refuse to enforce any of such
separate covenants, then such unenforceable covenants shall be deemed eliminated
from the provisions hereof for the purpose of such proceedings to the extent
necessary to permit the remaining separate covenants to be enforced in such
proceedings.

 

3 

 

 

(d)          Non-Solicitation. During the Term and for a period of 12 months
thereafter, Executive shall not solicit for employment or hire, or attempt to
solicit for employment or hire, any individual who is or was employed by the
Company or any of its affiliates at any time within six months’ prior to the
solicitation or hire (the “Restricted Personnel”); provided, however, that this
restriction shall not prohibit the solicitation for employment, or employment
of, any such individual (i) whose employment was terminated by the Company, (ii)
who responds to a general solicitation through advertisements in social or other
media of general circulation advertising employment opportunities, to the extent
that such advertisements are not aimed specifically at any Restricted Personnel,
(iii) who has been employed by Soliton, Inc. or its affiliates at any time, or
(iv) pursuant to Consultant’s performance of his services pursuant to the
Consulting Agreement.

 

(e)          Assignment of Inventions. Executive will promptly disclose to the
Company any idea, invention, discovery or improvement, whether patentable or
not, related to the business of the Company (“Creations”), conceived or made by
him alone or with others at any time during his employment with the Company.
Executive agrees that the Company owns all such Creations, conceived or made by
Executive alone or with others at any time during his employment with the
Company, and Executive hereby assigns and agrees to assign to the Company all
rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with the Company with respect to Creations and
derivatives of such Creations conceived or made during his employment with the
Company. Executive understands that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (i) relates in any way to the
business or to the current or anticipated (as evidenced by written
documentation) research or development of the Company or any of its affiliates;
or (ii) results in any way from his work at the Company.

 

Executive agrees to cooperate reasonably with the Company, both during and after
his employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact, and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

 

(f)          Injunctive Relief. Without limiting the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in this Section 4 may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure precisely damages for such injuries and that, in the event of such a
breach or threat thereof, the Company shall be entitled, without the requirement
to post bond or other security, to obtain a temporary restraining order and/or
injunction restraining Executive from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants in this Section 4.

 

4 

 

 

5.           Termination.

 

(a)          Termination For Cause. The Company may terminate this Agreement at
any time for Cause (as defined below), in accordance with the terms and
conditions of this Agreement. “Cause” shall mean:

 

(i)          Executive’s material and continued failure to use reasonable
efforts to substantially perform his duties (as opposed to unsatisfactory
performance of duties) as the CEO of the Company;

 

(ii)         Executive’s substantiated fraud or embezzlement against the
Company;

 

(iii)        Executive’s willful breach of Section 4; or

 

(iv)        Executive’s conviction (or a plea of nolo contendere) for any felony
under the laws of the United States or any State.

 

For purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The Company shall give Executive written
notice of any “Cause” event, and Executive shall have 30 days from the delivery
of such notice within which to cure any acts constituting Cause (if curable).

 

If terminated for “Cause,” Executive shall be entitled to the following only
(the benefits set forth in clauses (w), (x), (y), and (z) of this Section 5(a)
being, collectively, the “Accrued Rights”):

 

(w)          Executive’s earned, but unpaid Base Salary (including any accrued
but unpaid Deferred Salary) payable as of the date of termination, payable in
lump sum within seven days of Executive’s termination of employment;

 

(x)          Executive’s earned but unpaid bonus or incentive compensation, if
any, for the calendar year prior to the year in which Executive’s employment
terminates, payable at the same time it would have been paid had Executive not
terminated;

 

5 

 

 

(y)          reimbursement, within 30 days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
reasonable business expenses incurred by Executive in the performance of
Executive’s duties; and

 

(z)          such other earned and accrued employee benefits, if any, as to
which Executive may be entitled under the terms of the employee benefit plans of
the Company.

 

(b)          Voluntary Termination by Executive. Executive may terminate his
employment at any time without Good Reason (as defined in Section 5(d) below)
upon 90 days’ prior written notice to the Company, in which event Executive
shall be entitled to payment of the Accrued Rights as described in Section 5(a).

 

(c)          Termination Without Cause. The Company may terminate this Agreement
and Executive’s employment, for any reason without Cause, at any time upon 30
days’ prior written notice to Executive. Subject to the terms of Section 10, if
this Agreement is terminated without Cause, Executive shall be entitled to
payment of the Accrued Rights as described in Section 5(a) and the following
(the benefits set forth in clauses (i) and (ii) of this Section 5(c) being,
collectively, the “Severance Benefits”):

 

(i)          payment of an amount equal to the greater of (A) Executive’s Base
Salary for one year from the date of termination of Executive’s employment, or
(B) the Base Salary Executive would have received had he remained employed
through the third anniversary of the Effective Date; and

 

(ii)         payment of a pro rata portion of Executive’s target bonus or
incentive compensation, if any, for the calendar year in which Executive’s
employment terminates.

 

The Severance Benefits shall be payable in lump sum within seven days of
Executive’s termination.

 

(d)          By Executive for Good Reason. Executive may terminate this
Agreement for Good Reason, at any time in accordance with the following terms
and conditions. As used herein, “Good Reason” shall mean any of the following,
without Executive’s prior written consent:

 

(i)          a material reduction in Executive’s title, authority, duties, or
responsibilities;

 

(ii)         a material reduction of Executive’s Base Salary;

 

(iii)        the Company requires Executive to relocate to a facility or
location more than 50 miles from the Company’s current headquarters in Houston,
Texas; or

 

(iv)        the Company’s material breach of this Agreement.

 

6 

 

 

Executive shall give the Company written notice of any “Good Reason” event, and
the Company shall have 30 days from the delivery of such notice within which to
cure any acts constituting Good Reason (if curable).

 

If Executive resigns for Good Reason, Executive shall be entitled to (A) the
Accrued Rights, payable as described in Section 5(a), and (B) the Severance
Benefits, payable as described in Section 5(c).

 

(e)          Death or Disability of Executive. Executive’s employment shall
terminate automatically upon Executive’s death. If a Disability (as defined
below) of Executive occurs, the Company may give to Executive written notice of
its intention to terminate Executive’s engagement. In such event, Executive’s
engagement shall terminate effective on the 30th day after receipt of such
notice by Executive, provided that, within the 30 days after such receipt,
Executive shall not have returned to full-time performance of Executive’s
duties. If this Agreement is terminated as a result of Executive’s death or
Disability, Executive shall be entitled to payment of the Accrued Rights as
described in Section 5(a). Subject to applicable law, including the Americans
with Disabilities Act, as amended, the term “Disability” shall mean that
Executive is, by reason of any medically determinable physical or mental
impairment (as determined by a physician reasonable acceptable to each Party),
unable to perform the essential functions of Executive’s job position with
Company, with or without reasonable accommodation, for six months – whether such
six months be continuous or intermittent – within a 12-month period.

 

6.           D&O Insurance. The Company shall purchase and maintain director and
officer liability insurance on such terms and providing such coverage as the
Board determines is appropriate from time-to-time, and Executive shall be
covered by such insurance, pursuant to the terms of the applicable plan(s) and
policy(ies), to the same extent as similarly situated officers and directors of
the Company.

 

7.           Indemnification. The Company shall indemnify Executive in
Executive’s capacity as an officer or director of the Company and, if serving at
the request of the Company as a director, manager, officer, trustee, employee,
agent, or similar functionary of another foreign or domestic limited liability
company, corporation, trust, partnership, joint venture, sole proprietorship,
employee benefit plan, or other enterprise, in each of those capacities, against
any and all liability and reasonable expense that may be incurred by Executive
in connection with or resulting from (a) any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative, or investigative (collectively, a “Proceeding”), (b) an appeal in
such a Proceeding, or (c) any inquiry or investigation that could lead to such a
Proceeding, all to the fullest extent permitted by applicable law; provided,
however, that the Company shall not be obligated to indemnify Executive to the
extent any such liability or expense arises from or relates to Executive willful
misconduct, embezzlement, or fraud (“Excluded Misconduct”). The Company shall
pay or reimburse, in advance of the final disposition of the Proceeding, to
Executive all reasonable expenses incurred by Executive to the extent Executive
is or is threatened to be made a named defendant or respondent in a Proceeding
to the fullest extent permitted by applicable law; provided, however, that the
Company shall not be obligated to pay or reimburse Executive to the extent any
liability or expense for which indemnification is sought arises from or relates
to Executive’s Excluded Misconduct. Any indemnification provided for in this
Agreement shall be in addition to all rights to which Executive may be entitled
under any agreement or constituent document of the Company, or as a matter of
law or otherwise.

 

7 

 

 

8.           Section 409A.

 

(a)          Separation from Service. Notwithstanding anything to the contrary
in this Agreement, with respect to any amounts payable to Executive under this
Agreement in connection with a termination of Executive’s employment by the
Company that would be considered “non-qualified deferred compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in
no event shall a termination of employment by the Company be considered to have
occurred under this Agreement unless such termination constitutes Executive’s
“separation from service” with the Company as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto (“Separation
from Service”).

 

(b)          Section 409A Compliance; Separate Payments. Notwithstanding
anything contained in this Agreement to the contrary, to the maximum extent
permitted by applicable law, the amounts payable to Executive pursuant to
Section 5 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (relating to short-term deferrals), and each payment that
Executive may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment. However, to the extent any such payments are
treated as “non-qualified deferred compensation” subject to Section 409A of the
Code, and if Executive is deemed at the time of his Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
then to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service, or (ii) the date of Executive’s death. Upon
the earlier of such dates, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or his personal
representative), without interest. The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).

 

(c)          Section 409A Interpretation. This Agreement is intended to be
written, administered, interpreted, and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (i) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code, or (ii) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties.

 

8 

 

 

(d)          Reimbursements and In-kind Benefits. Any reimbursements by the
Company to Executive of any eligible expenses under this Agreement that are not
excludable from Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the earlier of the date required
pursuant to Section 3(b) and the last day of the taxable year of Executive
following the year in which the expense was incurred. The amount of any Taxable
Reimbursements, and the value of any in-kind benefits to be provided to
Executive during any taxable year of Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of Executive. The right to Taxable Reimbursement, or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

9.           Successors.

 

(a)          This Agreement is personal to Executive and without the prior
written consent of the Company, Executive may not assign this Agreement or
delegate Executive’s duties hereunder. Any attempted assignment or delegation by
Executive without the Company’s prior written consent shall be void. This
Agreement shall inure to the benefit of and be enforceable by Executive’s heirs,
estate, and legal representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

10.         Consulting Role. If during the Term, the Company determines to hire
a new chief executive officer, the Company shall give Executive at least 60
days’ advance notice of such event, and upon the later of the expiration of such
60-day notice period or the commencement date of such replacement chief
executive officer’s employment, this Agreement shall automatically terminate and
the Company shall have the right to retain Executive as a Consultant pursuant to
the Consulting Agreement. If the Company notifies the Executive that it intends
to exercise its right pursuant to this section to retain Executive as a
consultant, Executive shall be entitled to the Accrued Rights as if he had
resigned pursuant to Section 5(b), provided that (a) compliance with the notice
requirements is not required and (b) the Deferred Salary shall continue to be
payable to Executive pursuant to the Consulting Agreement. If for any reason the
Company does not elect to retain Executive as a consultant pursuant to the
Consulting Agreement, Executive shall be entitled to the Accrued Rights and the
Severance Benefits as if he had resigned with Good Reason pursuant to Section
5(d); provided, that the time period for the Company to cure will be
inapplicable.

 

9 

 

 

11.         Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without reference to principles of conflict
of laws.

 

(b)          The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. The terms “including,” “includes,”
“include” and words of like import shall be construed broadly as if followed by
the words “without limitation.” The terms “herein,” “hereunder,” “hereof,” and
words of like import refer to this entire Agreement instead of just the
provision in which they are found. The term “affiliate” means any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with the person or entity in question (as used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise).

 

(c)          The Company may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state, or local law.

 

(d)          Any notice required by this Agreement shall be given by email
transmission confirmed by personal delivery (including delivery by reputable
messenger services such as Federal Express) or by prepaid, first class,
certified mail, return receipt requested, addressed as follows:

 

If to Executive:   Walter V. Klemp     1973 W. Clay St.     Houston, TX 77019  
  Email: wklemp@wkconsulting.net       If to the Company:   2575 West Bellfort,
Suite 333     Houston, Texas 77054     Attention:  Chief Financial Officer    
Email:  jfoster@moleculin.com

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(e)          If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

 

10 

 

 

(f)          The failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(g)          The provisions of this Agreement constitute the complete
understanding and agreement between the Parties with respect to the subject
matter hereof, except for the provisions of applicable Company employee benefit
plans and policies, insurance coverage, and insurance benefits. Neither this
Agreement nor any provision hereof may be amended, modified, or supplemented
unless in writing, executed by each Party. Except as otherwise expressly
provided herein, no waiver with respect to this Agreement shall be enforceable
unless in writing and signed by the Party against whom enforcement is sought.

 

(h)          This Agreement may be executed in counterparts, both of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

 

[Signature Page Follows]

 

11 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

COMPANY:   EXECUTIVE:       Moleculin Biotech, Inc.           By: /s/ Jacqueline
Northcut     Name: Jacqueline Northcut   /s/ Walter V. Klemp Title: Compensation
Committee - Chairperson   Walter V. Klemp

 

12 

 

 

Exhibit A

 

Consulting Agreement

 

See attached.

 

13 

 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of
[___________], 2016 (the “Effective Date”), between Moleculin Biotech, Inc., a
Delaware corporation (the “Company”), and Walter V. Klemp (“Consultant”). The
Company and Consultant are sometimes hereinafter individually referred to as a
“Party” and collectively as the “Parties.”

 

WHEREAS, the Company and Consultant were parties to that certain Executive
Employment Agreement, dated as of __________, 2016, which was terminated on
[____________], 20[__] (the “Employment Agreement”); and

 

WHEREAS, subject to the terms of this Agreement, the Company desires to engage
Consultant as an independent contractor to perform the services set forth on
Exhibit A (the “Services”), and Consultant desires to accept such engagement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Consultant agree as follows:

 

1.           Term. This Agreement shall commence on the Effective Date and shall
remain in effect until ________, 2019 (the “Initial Term”). After the Initial
Term, this Agreement shall be automatically renewed for successive terms of one
year each (a “Renewal Period”), unless either Party gives notice that it does
not intend to renew this Agreement not less than 90 days prior to the end of any
Term. For purposes of this Agreement, “Term” shall mean and include the Initial
Term and each Renewal Period. Notwithstanding the foregoing, Section 4 of the
Agreement shall continue in effect after the termination of this Agreement.

 

2.           Services; Independent Contractor.

 

(a)          Subject to the provisions of this Agreement, the Company hereby
engages Consultant, and Consultant hereby accepts such engagement, as an
independent contractor to provide the Services. Consultant will perform the
Services, during normal business hours, in a professional and workmanlike
manner. The Company acknowledges that Consultant provides services to other
businesses, including as an officer and director of Soliton, Inc., and that
spending time doing so in a manner that does not prevent Consultant from
performing the Services shall not constitute a breach by Consultant of this
Agreement. Consultant shall be entitled to suspend his performance of the
Services for an aggregate of four weeks during each year during the Term for
vacation and other purposes. Consultant shall not be in breach of this
Agreement, nor shall the Company be excused from paying the Consulting Fee, if
Consultant shall be unable to perform the Services due to illness.

 

(b)          Consultant is, and at all times during the Term shall be, an
independent contractor of the Company, and this Agreement shall not be construed
to create any association, partnership, joint venture, employee, or agency
relationship between Consultant and the Company for any purpose. Consultant will
not be entitled to participate in any benefits plans offered by the Company to
its employees, except for continuation coverage as provided by the Consolidated
Omnibus Budget Reconciliation Act (COBRA), and the terms of any other applicable
post-employment employee benefit plans or insurance policies or coverages. The
Company will not be responsible for withholding or paying any income, payroll,
Social Security, or other federal, state, or local taxes.

 

14 

 

 

3.           Consulting Fee; Expense Reimbursement.

 

(a)          In consideration of Consultant providing the Services, the Company
shall pay Consultant a monthly fee of $25,000 during the Term (the “Consulting
Fee”); provided, however, that until ________, 2017, $10,000 per month of the
Consulting Fee (the “Deferred Fee”), including any unpaid Deferred Salary (as
defined in the Employment Agreement), shall be deferred and shall be payable in
lump sum on the earlier of the Consultant’s termination of Services to the
Company or ________, 2019. The Company shall pay to Consultant the Consulting
Fee in arrears, in monthly installments on first day of each month. The
Consulting Fee shall be prorated for any partial calendar month. All payments
shall be made in U.S. dollars.

 

(b)          The Company shall reimburse Consultant for such business expenses
as Consultant shall from time to time incur on behalf of the Company in
accordance with the rules, guidelines, policies, and procedures of the Company
and the Internal Revenue Service relating thereto.

 

4.           Confidentiality; Restrictive Covenants.

 

(a)          Confidentiality. Consultant acknowledges that in the course of his
Services, Consultant will have access to certain confidential information
relating to the Company’s plans and strategies, including plans and strategies
for research, development, production, collaboration, or expansion, and other
information about the Company’s business, which the Company desires to protect
and preserve in confidence (collectively referred to as “Confidential
Information”). Consultant agrees to the following obligations with respect to
the Confidential Information:

 

(i)          Consultant shall keep the Confidential Information in confidence,
and shall not disclose or otherwise make available, or facilitate the
availability of the same or any part thereof to any person or entity, except as
necessary in the course and scope of Consultant’s duties and responsibilities
pursuant to this Agreement, as otherwise expressly permitted by the Company, or
as required by law or legal process.

 

(ii)         Consultant shall not make, disclose, or distribute, directly or
indirectly, documents or copies of documents containing disclosures of the
Confidential Information, except as necessary in the course and scope of
Consultant’s duties and responsibilities pursuant to this Agreement, or as
required by law or legal process.

 

(iii)        Upon termination of this Agreement, or otherwise upon request of
the Company, Consultant shall promptly return to the Company all of the
Confidential Information in his possession or control; provided, however, that
Consultant shall be permitted to retain a copy of Confidential Information
(subject to continuing confidentiality obligations with respect to such
Confidential Information) as subsequently agreed by the Parties, or as otherwise
allowed by law or legal process.

 

15 

 

 

The provisions of this Section 4(a) shall survive termination of this Agreement.

 

(b)          Non-Confidential Information. The Company acknowledges and agrees
that Consultant’s obligations of confidence do not apply to, and the term
“Confidential Information” shall not include, any such information that (i) was
already known to Consultant prior to becoming affiliated with the Company (or
with Moleculin LLC) in any capacity, including as an officer, director,
employee, or consultant to the Company (or with Moleculin LLC), (ii) is publicly
available or which becomes publicly available in the future other than by breach
of this Agreement by Consultant, (iii) is disclosed to Consultant by third
parties under no obligation of confidence to the Company, or (iv) is developed
by Consultant without reliance on the Confidential Information.

 

(c)          Non-Competition. During the Term and for a period of 12 months
thereafter, Consultant shall not render any services, directly or indirectly, in
any capacity, to any person or entity, relating to developing or marketing any
competitive products to those under development or being marketed by the
Company, within any state or foreign jurisdiction in which the Company or its
affiliates is then developing, providing or marketing its services or products
(or engaged in active discussions to provide such services or products) except
as expressly permitted by the Company. Notwithstanding the foregoing, the
Company acknowledges and agrees that Consultant’s services to Soliton, Inc. and
any of its affiliates or collaborators, shall not in any way be limited by, or
be construed as a breach of, this Section 4(c).

 

Consultant agrees that in the event a court determines the length of time or the
geographic area or activities prohibited under this Section 4(c) are too
restrictive to be enforceable, the court shall reduce the scope of the
restriction to the extent necessary to make the restriction enforceable. In
furtherance and not in limitation of the foregoing, the Company and the
Consultant each intend that the covenants contained in this Section 4(c) shall
be deemed to be a series of separate covenants, one for each and every state,
territory or jurisdiction of the United States and any foreign country set forth
therein.  If, in any judicial proceeding, a court shall refuse to enforce any of
such separate covenants, then such unenforceable covenants shall be deemed
eliminated from the provisions hereof for the purpose of such proceedings to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceedings.

 

(d)          Non-Solicitation. During the Term and for a period of 12 months
thereafter, Consultant shall not solicit for employment or hire, or attempt to
solicit for employment or hire, any individual who is or was employed by the
Company or any of its affiliates at any time within six months’ prior to the
solicitation or hire (the “Restricted Personnel”); provided, however, that this
restriction shall not prohibit the solicitation for employment, or employment
of, any such individual (i) whose employment was terminated by the Company, (ii)
who responds to a general solicitation through advertisements in social or other
media of general circulation advertising employment opportunities, to the extent
that such advertisements are not aimed specifically at any Restricted Personnel,
or (iii) who has been employed by Soliton, Inc. or its affiliates at any time.

 

16 

 

 

(e)          Assignment of Inventions. Consultant will promptly disclose to the
Company any idea, invention, discovery or improvement, whether patentable or
not, related to the business of the Company (“Creations”), conceived or made by
him alone or with others at any time during the Term. Consultant agrees that the
Company owns all such Creations, conceived or made by Consultant alone or with
others at any time during the Term, and Executive hereby assigns and agrees to
assign to the Company all rights he has or may acquire therein and agrees to
execute any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable. These obligations shall
continue beyond the termination of his Service with respect to Creations and
derivatives of such Creations conceived or made during his Service with the
Company. Consultant understands that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (i) relates in any way to the
business or to the current or anticipated (as evidenced by written
documentation) research or development of the Company or any of its affiliates;
or (ii) results in any way from his work at the Company.

 

Consultant agrees to cooperate reasonably with the Company, both during and
after his Service with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations. Consultant shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Consultant further agrees that if the Company is
unable, after reasonable effort, to secure Consultant’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact, and Consultant hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

 

(f)          Injunctive Relief. Without limiting the remedies available to the
Company, Consultant acknowledges that a breach of any of the covenants contained
in this Section may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure precisely damages for such injuries and that, in the event of such a
breach or threat thereof, the Company shall be entitled, without the requirement
to post bond or other security, to obtain a temporary restraining order and/or
injunction restraining Consultant from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants in Section 4.

 

17 

 

 

5.           Termination.

 

(a)          Termination For Cause. The Company may terminate this Agreement and
Consultant’s Services at any time for Cause (as defined below), in accordance
with the terms and conditions of this Agreement. “Cause” shall mean:

 

(i)          Consultant’s material and continued failure to perform the
Services;

 

(ii)         Consultant’s substantiated fraud or embezzlement against the
Company;

 

(iii)        Consultant’s willful breach of Section 4; or

 

(iv)        Consultant’s conviction (or a plea of nolo contendere) for any
felony under the laws of the United States or any State.

 

For purposes of this provision, no act or failure to act on the part of
Consultant shall be considered “willful” unless it is done, or omitted to be
done, by Consultant in bad faith or without reasonable belief that Consultant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Consultant in good faith and in
the best interests of the Company. The Company shall give Consultant written
notice of any “Cause” event, and Consultant shall have 30 days from the delivery
of written notice by the Company within which to cure any acts constituting
Cause (if curable).

 

If terminated for “Cause,” Consultant shall be entitled to the following only
(the benefits set forth in clauses (y) and (z) of this Section 5(a) being,
collectively, the “Accrued Rights”):

 

(y)          Consultant’s earned but unpaid Consulting Fee (including any
accrued but unpaid Deferred Fee), payable as of the date of termination, payable
in a lump sum within seven days of Consultant’s termination; and

 

(z)          reimbursement, within 30 days following submission by Consultant to
the Company of appropriate supporting documentation, for any unreimbursed
reasonable business expenses incurred by Consultant in the performance of the
Services.

 

(b)          Voluntary Termination by Consultant. Consultant may terminate this
Agreement and Consultant’s Services at any time without Good Reason (as defined
in Section 5(d) below) upon 180 days’ prior written notice to the Company, in
which event Consultant shall be entitled to payment of the Accrued Rights as
described in Section 5(a).

 

18 

 

 

(c)          Termination Without Cause. The Company may terminate this Agreement
and Consultant’s Services, for any reason without Cause, at any time upon 30
days’ prior written notice to Consultant. If this Agreement is terminated
without Cause, Consultant shall be entitled to payment of the Accrued Rights as
described in Section 5(a) and payment of an amount equal to the greater of (A)
Consultant’s Consulting Fee for one year from the date of termination of this
Agreement, or (B) the Consulting Fee Consultant would have received had this
Agreement remained in effect through ________, 2019 (the “Termination Benefit”).
For the avoidance of doubt, if this Agreement expires due to the Company’s
failure to renew such Agreement pursuant to Section 1 above, such expiration or
such failure by the Company to renew the Agreement shall not be deemed to be a
termination without Cause and Consultant shall not be entitled to any benefits
other than the Accrued Rights.

 

The Termination Benefit shall be payable in lump sum within seven days of
Consultant’s termination.

 

(d)          By Consultant for Good Reason. Consultant may terminate this
Agreement and his Services for Good Reason, at any time, in accordance with the
following terms and conditions. As used herein, “Good Reason” shall mean any of
the following, without Consultant’s prior written consent:

 

(i)          the Company requires Consultant to relocate to a facility or
location more than 50 miles from the Company’s current headquarters in Houston,
Texas; or

 

(ii)         the Company’s violation of any material provision of this
Agreement, or any material provision of any other agreement entered into between
the Company and Consultant.

 

Consultant shall give the Company written notice of any “Good Reason” event, and
the Company shall have 30 days from the delivery of such notice within which to
cure any acts constituting Good Reason (if curable).

 

If Consultant resigns for Good Reason, Consultant shall be entitled to (A) the
Accrued Rights as described in Section 5(a), and (B) the Termination Benefit as
described in Section 5(c).

 

(e)          Death or Disability of Consultant. This Agreement shall terminate
automatically upon Consultant’s death. If a Disability (as defined below) of
Consultant occurs, the Company may give to Consultant written notice of its
intention to terminate Consultant’s engagement. In such event, Consultant’s
engagement shall terminate effective on the 30th day after receipt of such
notice by Consultant, provided that, within the 30 days after such receipt,
Consultant shall not have returned to full-time performance of Consultant’s
Services. If this Agreement is terminated as a result of Consultant’s death or
Disability, Consultant shall be entitled to payment of the Accrued Rights as
described in Section 5(a). Subject to applicable law, the term “Disability”
shall mean that Consultant is, by reason of any medically determinable physical
or mental impairment (as determined by a physician reasonable acceptable to each
Party), unable to perform the essential functions of Consultant’s position with
Company, with or without reasonable accommodation, for six months – whether such
six months be continuous or intermittent – within a 12-month period.

 

19 

 

 

6.           Indemnification. Each Party shall defend, indemnify, and hold the
other Party harmless from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs, or
expenses (including reasonable attorneys’ fees) arising out of or relating to
such party’s intentional breach of this Agreement. In addition, the Company
shall defend, indemnify, and hold Consultant harmless from and against all
losses, damages, liabilities, deficiencies, actions, judgments, interest,
awards, penalties, fines, costs, or expenses (including reasonable attorneys’
fees) arising out of or relating to claims from other persons or entities made
in connection with or as a result of the performance by Consultant of the
Services.

 

7.           Successors.

 

(a)          This Agreement is personal to Consultant and without the prior
written consent of the Company, Consultant may not assign this Agreement or
delegate Consultant’s Services hereunder. Any attempted assignment or delegation
by Consultant without the Company’s prior written consent shall be void. This
Agreement shall inure to the benefit of and be enforceable by Consultant’s
heirs, estate, and legal representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

8.           Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without reference to principles of conflict
of laws.

 

(b)          The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. The terms “including,” “includes,”
“include” and words of like import shall be construed broadly as if followed by
the words “without limitation.” The terms “herein,” “hereunder,” “hereof,” and
words of like import refer to this entire Agreement instead of just the
provision in which they are found. The term “affiliate” means any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with the person or entity in question (as used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise).

 

20 

 

 

(c)          Any notice required by this Agreement shall be given by email
transmission confirmed by personal delivery (including delivery by reputable
messenger services such as Federal Express) or by prepaid, first class,
certified mail, return receipt requested, addressed as follows:

 

If to Consultant:   Walter V. Klemp     1973 W. Clay St.     Houston, TX 77019  
  Email: wklemp@wkconsulting.net       If to the Company:   2575 West Bellfort,
Suite 333     Houston, Texas 77054     Attention:  Chief Financial Officer    
Email: jfoster@moleculin.com

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d)          If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

 

(e)          The failure by Consultant or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Consultant or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)          The provisions of this Agreement constitute the complete
understanding and agreement between the Parties with respect to the subject
matter hereof, except for the applicable post-employment benefit terms of the
Parties’ Executive Employment Agreement, and terms of any other applicable
Company post-employment employee benefit plans, insurance policies or insurance
coverages. Neither this Agreement nor any provision hereof may be amended,
modified, or supplemented unless in writing, executed by each Party. Except as
otherwise expressly provided herein, no waiver with respect to this Agreement
shall be enforceable unless in writing and signed by the Party against whom
enforcement is sought.

 

(g)          This Agreement may be executed in counterparts, both of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

 

[Signature Page Follows]

 

21 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

COMPANY:   CONSULTANT:       Moleculin Biotech, Inc.           By:             
  Name:       Title:     Walter V. Klemp

 

 

 

 

Exhibit A

 

Services

 

Consultant will use his commercially reasonable efforts to advise with respect
to, and participate in, investor, banking and business development meetings
involving the Company from time to time, at reasonable times and locations
designated by the Company (with reasonable advance written notice). It is
anticipated that such meetings are likely to involve national and international
travel, including overnight stays (which travel shall be reimbursable pursuant
to Section 3(b)).

 

Consultant, upon reasonable notice, will be available for teleconference, email
and other electronic communications with the Company’s Board of Directors, CEO
and CFO on an as needed basis during regular business hours.

 

 

 